Citation Nr: 1122708	
Decision Date: 06/14/11    Archive Date: 06/28/11

DOCKET NO.  07-12 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for esophageal cancer, status post resection, to include as due to herbicide exposure. 

2.  Whether new and material evidence has been received to reopen the claim of service connection for a back condition.

3.  Whether new and material evidence has been received to reopen the claim of service connection for a left foot injury.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to November 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the RO.  

The Veteran withdrew his request for a personal hearing before the Board.  As such, there are no outstanding hearing requests of record.  38 C.F.R. § 20.704(e).



FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would substantiate the claims for benefits and the allocation of responsibility for obtaining such evidence; and all relevant medical and lay evidence obtainable and necessary to render a decision in these matters has been received.

2.  An April 2004 rating decision denied the Veteran's claims of service connection for esophageal cancer, a back condition, and a left foot injury.  The Veteran did not appeal in a timely manner.  

3.  The evidence submitted since the April 2004 rating decision is neither cumulative nor redundant and, by itself or when considered with previous evidence of record, does relate to an unestablished fact necessary to substantiate the claim of service connection for esophageal cancer.  

4.  The Veteran served in Vietnam and is presumed exposed to herbicides such as Agent Orange.  

5.  The currently demonstrated esophageal cancer, status post resection, is not shown to be causally or etiologically related to an event or incident of the Veteran's service or otherwise to be due to any presumed exposure to herbicides such as Agent Orange that he experienced in connection with his period of service in the Republic of Vietnam.  

6.  The evidence submitted since the April 2004 rating decision is basically cumulative in nature or redundant of that previously on file and, by itself or when considered with previous evidence of record, does not relate to an unestablished fact necessary to substantiate the claims or raise a reasonable possibility of substantiating the claims of service connection for a back condition and a left foot injury.  



CONCLUSIONS OF LAW

1.  The evidence received since the April 2004 rating determination, wherein the RO denied service connection for esophageal cancer, status post resection, is new and material, and the Veteran's claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 20.302, 20.1103 (2010).

2.  The Veteran's disability manifested by esophageal cancer, status post resection, is not due to disease or injury that was incurred in or aggravated by service; nor may it be presumed to have been incurred therein; nor is due to presumed Agent Orange exposure that  was incurred in service.  38 U.S.C.A. §§ 1110, 1111, 1112, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).

3.  The evidence received since the April 2004 rating determination, wherein the RO denied service connection for a back condition, is not new and material, and the Veteran's claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 20.302, 20.1103 (2010).

4.  The evidence received since the final April 2004 rating determination, wherein the RO denied service connection for a left foot injury, is not new and material, and the Veteran's claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 20.302, 20.1103 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any information or evidence not of record that is necessary to substantiate the claim, as well as what parts of that information or evidence VA will seek to provide, and what parts VA expects the claimant to provide.  38 C.F.R. § 3.159(b) (2010).  

VA must provide such notice to a claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  

Furthermore, the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a claim for service connection, so that VA must specifically provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  

Further, the United States Court of Appeals for Veteran's Claims (Court) issued a decision in Kent v. Nicholson, 20 Vet. App. 1 (2006).  In that decision, the Court held that VA must notify a claimant of the evidence and information that is necessary to reopen the claim, and must notify the claimant of the evidence and information that is necessary to establish his entitlement to service connection.  

In that regard, the Court noted that VA's obligation to provide a claimant with notice of what constitutes new and material evidence to reopen a service-connection claim may be affected by the evidence that was of record at the time that the prior claim was finally denied.  

The Court further stated that VCAA requires, in the context of a claim to reopen, the Secretary to look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.

VA complied with notification responsibilities in correspondence sent to the Veteran in March 2006.  

This letter notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claims and identified his duties in obtaining information and evidence to substantiate his claims.  As the claims are being denied, notice pursuant to the Dingess decision is rendered moot.

VA has also made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).  The information and evidence currently associated with the claims file consists of the Veteran's service treatment records, post-service VA and private medical records, and an independent medical examination report.  The Veteran has not identified any other evidence which has not been obtained.

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and the duty to assist pursuant to VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159(b), 20.1102 (2009); Pelegrini, supra; Quartuccio, supra; Dingess, supra.  

Any defect in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the claimant.  Thus, any such defect is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 


Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  

Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).


New and Material Claim

In an April 2004 rating action, the RO denied service connection for esophageal cancer, a back condition, and a left foot injury.  The Veteran did not file a timely appeal in the year following the issuance of that decision.  38 C.F.R. § 20.302(a).  

The Veteran filed the instant petition to reopen the claim in February 2006.  

The Board must first address the issue of whether new and material evidence has been received to reopen the claim because it determines the Board's jurisdiction to reach the underlying claim and to adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decision makers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit (Federal Circuit) noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim.

The record indicates that, in its April 2004 rating decision, the RO denied the claim for esophageal cancer on the basis that there was no positive association with Agent Orange exposure.  The RO additionally found there was no evidence of the condition in service.  

The RO denied the claims for a back condition and a left foot injury on the basis that there was no showing of either condition in service or any medical evidence relating either condition to his military service.  

Of record at the time of the April 2004 rating decision was the Veteran's service treatment records, which show he reported a history of low back pain on his May 1968 induction report of medical history; however, there was no corresponding back disability found on physical examination.  

Moreover, the remainder of the service treatment records were negative for complaints or findings of esophageal cancer, a back condition or a left foot injury, including the November 1970 separation examination.  

The post-service, private medical records show the Veteran was diagnosed with Barrett's esophagus and intramucosal carcinoma in 2000 after a six-month history of dyspepsia.  

The Veteran had a past medical history of reflux and cigarette smoking.  He underwent a distal esophagectomy with gastric pull-up in September 2000.  The Veteran was treated with photodynamic therapy in 2001 for high grade dysplasia.  An upper gastrointestinal (UGI) study dated in September 2001 was negative for Barrett's esophagus or malignancy.

The VA outpatient treatment records dated in 2003 and 2004 noted a history of lumbar surgery for a ruptured disc in 1983 and status post left foot crush injury, though x-rays dated in July 2003 of the left foot simply show degenerative changes of the first metatarsal joint and old trauma to the second metatarsal.  Otherwise, the foot was simply osteopenic in appearance.  

The evidence submitted subsequent to the April 2004 rating decision includes records from the Baptist Hospital dated in November 2003 showing that Barrett's esophagus and carcinoma were ablated.  A letter from Dr. JWH opined that esophageal cancer was at least as likely as not related to Agent Orange exposure.   

A February 2011 Independent Medical Examination report concluded the Veteran's esophageal cancer was not caused by exposure to herbicide agents while serving in the Republic of Vietnam. 

As noted, the April 2004 rating decision denied service connection for esophageal cancer on the basis that it was not related to Agent Orange exposure or the Veteran's military service on a direct causation basis.  

The claims of service connection for a back condition and a left foot injury were denied on the basis that there was no history of either disability in service or any medical evidence showing a chronic foot or back disability related to his military service.  

With regard to the claim for esophageal cancer, the Board finds that the medical evidence added since 2004 contains varying opinions regarding the etiology of the esophageal cancer, status post resection.  

This evidence when considered by itself or with previous evidence of record relates to a previously unestablished fact (nexus) necessary to substantiate the Veteran's claim.  The new evidence raises a reasonable possibility of substantiating the claim for service connection.  

Therefore, on this record, the Veteran's claim of service connection for esophageal cancer is reopened.  See 38 C.F.R. § 3.156(a).  

The reopened claim of service connection will be addressed on a de novo basis hereinbelow. 

With regard to the claims of service connection for back and left foot conditions, the Board finds that no new medical evidence had been submitted since 2004.  

There is no new evidence that relates to an unestablished fact necessary to substantiate the claims, i.e. complaints or treatment for a back or left foot condition in service or a chronic foot or back condition related to his active military service.  

Thus, the evidence is cumulative in nature and redundant of the evidence previously of record.  There is no new evidence that raises a reasonable possibility of substantiating the claims.  38 C.F.R. § 3.156(a).  

Therefore, the Board finds that new and material evidence sufficient to reopen the claims of service connection for a back condition and a left foot injury has not been presented.  See 38 C.F.R. § 3.156(a).  


Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  

The regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in- service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

The Veteran asserts in connection with his reopened claim that esophageal cancer, status post resection is the result of his presumed exposure to herbicides incident to his service in the Republic of Vietnam.

Having carefully considered the Veteran's claim in light of the record and the applicable law, the Board concludes that the preponderance of the evidence is against the claim of service connection.

In some circumstances, a disease associated with exposure to certain herbicide agents will be presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue.  38 U.S.C.A. 
§ 1116(a); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

A veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f). 

Pertinent diseases associated with such exposure include: Hodgkin's disease; multiple myeloma; non-Hodgkin's lymphoma; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  
38 C.F.R. § 3.309(e).  

These diseases shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year, and respiratory cancers within 30 years, after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  
38 C.F.R. § 3.307(a)(6)(ii).  

The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the Vietnam era.  

"Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

In this case, the Veteran is shown to have served in the Republic of Vietnam from September 1969 to November 1970.  Therefore, he is presumed to have been exposed during his period of service to an herbicide agent.  38 U.S.C.A. § 1116(f). 

Although the Veteran is now presumed to have been exposed to herbicides during service, this does not mean that all of the factors pertaining to entitlement to service connection have been met.  38 C.F.R. § 3.303(a).  

While the Veteran has been treated for esophageal cancer, which he claims is associated with herbicide exposure, this disorder is not one of the presumptive diseases set forth in 38 C.F.R. § 3.309(e).  

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition (other than those listed at 38 C.F.R. § 3.309) for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also 61 Fed. Reg. 41,442, 41,449 and 57,586, 57,589 (1996).  

Significantly, esophageal cancer is not among the listed diseases for which service connection may be established as due to herbicide exposure based on presumption.  38 C.F.R. § 3.309(e).  

Notwithstanding the aforementioned provisions relating to presumptive service connection, a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

Thus, the Board must proceed in determining whether service connection is warranted on a direct basis.  

The service treatment records are devoid of complaints, treatment, or diagnoses of an esophageal condition, including cancer.  

The Veteran was diagnosed with esophageal cancer in 2000, some 30 years after his discharge from active duty service.  Thereafter, the Veteran has not had a recurrence of esophageal cancer.

This lengthy period without treatment (between separation from service in 1970 and the first treatment for cancer in 2000) weighs heavily against the claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment of the claimed condition for many years after service).  

As the Veteran's esophageal cancer was not shown during service or for years thereafter, service connection can only be granted if there is some medical evidence linking the current condition to service.  Here, there are varying opinions regarding etiology of the Veteran's cancer.  

In a May 2006 letter, Dr. JWH opined that the Veteran's esophageal cancer was at least as likely as not related to his Agent Orange exposure.  No rationale was provided   

However, a February 2011 VHA medical opinion concluded the Veteran's esophageal cancer was not caused by the exposure to herbicide agents.  

The VA medical reviewer reasoned that the Agent Orange Act of 1991 directed by the Secretary of VA was last updated in 2008, which continued to show that such exposure was not associated with esophageal cancer.  

The VA medical reviewer added that epidemiological studies showed a dramatic rise in the incidence of esophageal adenocarcinoma beginning in the early 1990's among white men with a history of smoking, a body mass index higher than the lowest quartile, gastroesophageal reflux disease, and diets low in fruits and vegetables.  

The VA medical reviewer noted that the Veteran had two known risk factors, smoking and reflux, and concluded that, given the lack of data supporting a positive association with herbicide exposure and the presence of known risk factors not related to the Veteran's service, it was more likely than not that the Veteran's esophageal cancer was not caused by exposure to herbicide agents while serving in the Republic of Vietnam. 

The Board has thoroughly reviewed the medical evidence of record and concludes that the preponderance of the evidence is against a finding that the Veteran's esophageal cancer, status post resection, is related to any event or incident of his period of active service, to include his presumed Agent Orange exposure during service in the Republic of Vietnam.  

In this regard, the Board finds that with respect to the evidence presented, greater weight is to be accorded to the findings of the February 2011 VHA medical opinion.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)); see also Guerieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches, as is true of any evidence, the credibility and weight to the attached medical opinions are within the province of the Board).  

In looking at the findings of the February 2011 VHA medical opinion, the Board notes that the VA medical reviewer based his opinion of his review of the facts as contained in the claims file.  The examiner, in reaching an opinion, considered the service treatment records, post-service treatment records, and the Agent Orange Act of 1991.  

Moreover, the opinion in part addressed previous scientific research performed for VA in determining that esophageal cancer was not a form of malignancy that had been linked to herbicide exposure.  Thus, it reflected a complete and thorough review of the medical evidence.

In contrast, the Board finds that statements of Dr. JWH in May 2006 did not appear to be supported by other scientific or medical evidence.  In fact, the physician did not provide a rationale for the opinion expressed.  

The opinion without more can be viewed as no more than speculation and not probative as to the medical question presented on appeal.  See Miller v. West, 11 Vet. App. 345, 348 (1998) (medical opinions must be supported by clinical findings in the record; bare conclusions, even those made by medical professionals, which are not accompanied by a factual predicate in the record, are not probative medical opinions).  

Thus, based on this record, the Board affords more probative weight to the VHA opinion expressed in the February 2011 and finds that the evidence to preponderate against the Veteran's claim of service connection.  

To the extent that the Veteran asserts that his esophageal cancer was the result of exposure to herbicides during his service in the Republic of Vietnam, his statements do not constitute competent evidence of a medical nexus opinion.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

Moreover, credible lay assertions sufficient to establish a continuity of symptomatology since service have not been presented.  

On review, the evidence is not found to be in relative equipoise.  Thus, as the preponderance of the evidence is against the claim, the appeal must be denied.  38 U.S.C.A.§ 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).   



ORDER

As new and material evidence has been submitted to reopen the claim of service connection for esophageal cancer, status post resection, the appeal to this extent is allowed.  

Service connection for esophageal cancer, status post resection, to include as due to the exposure to herbicides, is denied.

As new and material evidence has not been submitted to reopen the claim of service connection for a back condition, the appeal to this extent is denied.    

As new and material evidence has not been submitted to reopen the claim of service connection for a left foot injury, the appeal to this extent is denied.    



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge 
Board of Veterans' Appeals

Department of Veterans Affairs


